Appeal from an order of the Supreme Court at Special Term in Clinton County denying appellant’s application for a writ of habeas corpus. Relator having been convicted previously of a felony was again convicted in 1958 in the County Court of Kings County upon his plea of guilty to an indictment charging him with the violation of subdivision 1 of section 1897 of the Penal Law and sentenced to imprisonment for a term of three to six years. No appeal from the judgment of conviction was taken. Relator alleges that his constitutional rights were violated by an unlawful search and seizure of the pertinent weapon at the time of his arrest and by the use of the evidence thus procured before the Grand Jury as the basis for his indictment. In the instant context these questions may not be examined by habeas corpus. (People ex rel. Singfield v. Jackson, 7 A D 2d 668; People ex rel. Horowitz v. Morhous, 275 App. Div. 868; see, also, People V. Before, 242 N. Y. 13, cert, denied 270 U. S. 657; Wolf v. Colorado, 338 U. S. 25; People v. Loria, 10 N Y 2d 368; People v. Muller, 11 N Y 2d 154.) Relator was detained by virtue of a final judgment of a competent tribunal which had jurisdiction of the crime charged and the person of the defendant. (People ex rel. Lee V. Jackson, 285 App. Div. 33, affd. 309 N. Y. 676, cert, denied 350 U. S. 983.) Special Term correctly denied the application. Order unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ.